Citation Nr: 1604594	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  09-18 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right foot disability, to include as secondary to service-connected cervical spine disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1990 to February 1995 and from July 1995 to December 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The case has since been transferred to the RO in Roanoke, Virginia.

In addition, the Board notes that three issues were addressed in the Statement of the Case issued in April 2009; however, in his VA Form 9, the Veteran limited his appeal to entitlement to service connection for a right foot disability and entitlement to service connection for arthritis of the cervical spine.  As such, the issue of entitlement to service connection for a left foot disability is not before the Board.

In August 2013, the Board, in pertinent part, remanded the issue on appeal for additional development.  

After a careful review of the record, in an August 2014 rating decision, the Veteran was granted service connection for degenerative disc and joint disease of the cervical spine with arthritis, an issue that had been on appeal.  As this issue has been resolved by a full grant of benefits and the Veteran has not submitted any documents indicating that he is not satisfied with the decision, the Board finds that the issue is no longer part of the current appeal.  See 38 C.F.R. § 19.26(d) (2015).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for a right foot disability.  Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

In August 2013, the Board found that the November 2007 VA examination was inadequate.  Although the VA examiner diagnosed the Veteran with bilateral plantar fasciitis, no opinion was provided as to whether the Veteran's current right foot disability was directly related to service or was caused or aggravated by a service-connected disability, to include service-connected cervical spine disability.  

In January 2014, the Veteran underwent a VA examination, where he was diagnosed with bilateral pes planus with plantar fasciitis.  No etiology opinion was provided.  Subsequent VA opinions in June 2014 and September 2014 provided negative nexus opinions with regard to the Veteran's right foot disability and his service-connected cervical spine disability.  However, no opinion was provided addressing whether the Veteran's right foot disability was directly related to his active duty service.

During the Veteran's November 2007 VA examination, the Veteran specifically alleged that his bilateral foot pain (now claimed as a right foot disability) was a result of prolonged physical military activity, including prolonged standing, walking, running, climbing, jumping, and lifting.  To date, no opinion has been provided addressing the Veteran's specific contentions.  The Board finds that the June 2014 and September 2014 VA opinions are inadequate as they did not comply with the Board's directive to provide an opinion as to whether the Veteran's right foot disability was directly related to service.  Under VA law, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, another remand is required to obtain a new VA opinion.  


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all of the Veteran's outstanding treatment records for his right foot disability that are not currently of record.  

2.  Then, the AOJ should provide the Veteran's claims file to the January 2014 VA examiner, or another examiner if he is not available, and request that a supplemental opinion be provided as follows, in compliance with the August 2013 remand:

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's right foot disability, diagnosed as right foot pes planus with plantar fasciitis, was directly caused or aggravated by the Veteran's active duty service (May 1990 to February 1995 and July 1995 to December 1996)?  Why or why not?

The claims file, including a copy of this REMAND, must be made available to the examiner for review.  The examiner shall review the claims file and medical records in conjunction with the evidence of record.  If an examination is deemed necessary to render the opinion requested, such examination shall be arranged.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  Then, the AOJ should readjudicate the claim.  If the benefits sought on appeal remand denied, the Veteran should be provided a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

